Exhibit 10.1

 

ELEVENTH AMENDMENT TO LEASE

 

THIS ELEVENTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as
of December 23, 2003, by and between WOODLAWN FOUNDATION, a California nonprofit
mutual benefit corporation (“Landlord”), and LARGE SCALE BIOLOGY CORPORATION, a
Delaware corporation (“Tenant”), with reference to the following Recitals:

 

RECITALS

 

A. Landlord and Tenant are currently parties to the Vaca Valley Business Park
Office Lease dated as of October 15, 1987, as amended by the First Amendment
thereto dated as of July 1, 1989, the Second Amendment thereto dated as of
January 31, 1991, the Third Amendment thereto dated as of June 30, 1992, the
Fourth Amendment thereto dated as of November 22, 1995, the Fifth Amendment
thereto dated as of November 22, 1996, the Sixth Amendment thereto dated as of
September 8, 1997, the Seventh Amendment thereto dated as of, July 27, 1998, the
Eighth Amendment thereto dated as of May 19, 1999, the Ninth Amendment thereto
dated as of July 31, 2000, and the Tenth Amendment thereto dated as of March 1,
2001 (the “Tenth Amendment”) (as amended, the “Lease”), pursuant to which Tenant
currently leases certain office space within the Parkway Plaza Corporate Office
Park (the “Building”), at 3333 Vaca Valley Parkway, Vacaville, California 95688,
which space is more particularly described in the Lease (the “Premises”).

 

B. Landlord and Tenant desire to extend the Term of the Lease for a period of
five (5) years commencing on March 1, 2004 and expiring on February 28, 2009,
and to otherwise amend the Lease on the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings set forth in the Lease. From and after the date hereof,
references to the Lease shall mean the Lease as amended hereby. In the event of
any inconsistency between the terms of the Lease as amended to date and the
terms of this Amendment, the terms of this Amendment shall prevail.

 

2. Extension of Term. The Term of the Lease is hereby extended for a period of
five (5) years, commencing March 1, 2004, and ending on February 28, 2009 (the
“Expiration Date”).

 

3. Base Rent. Notwithstanding anything to the contrary in the Lease, commencing
on March 1, 2004, and continuing through the balance of the Term of the Lease,
Tenant shall pay to Landlord Base Rent on or before the first (1st) day of each
month in the following amounts during the following periods:

 

March 1, 2004 – February 28, 2005:

   $57,987.30

March 1, 2005 – February 28, 2006:

   $60,306.79

March 1, 2006 – February 28, 2007:

   $62,719.06

March 1, 2007 – February 29, 2008:

   $65,227.83

March 1, 2008 – February 28, 2009:

   $67,836.93

 

4. Condition of Premises. Tenant acknowledges that Tenant is familiar with the
Premises and accepts the Premises in their “As Is” physical condition and state
of repair. Tenant further acknowledges that Landlord is not obligated to
construct, install, or pay for any alterations or improvements of any kind
whatsoever to the Premises.

 

 

1



--------------------------------------------------------------------------------

5. Security Deposit. Paragraph 6 of the Lease is hereby amended to add Paragraph
6(b) to read as follows:

 

  “6(b)   Notwithstanding anything to the contrary in paragraph 6 of the Lease,
existing paragraph 6 of the Lease shall now be designated as subparagraph “(a)”.
In addition to the $25,000 cash Security Deposit held by Landlord under the
provisions of subparagraph 6(a) of the Lease, Tenant shall deliver to Landlord
by no later than 5:00 p.m. on January 12, 2004 (the “Letter of Credit Deadline
Date”), as an additional security deposit which shall secure all obligations of
Tenant under the Lease, and cause to be in effect at Tenant’s sole expense until
ninety (90) days after expiration of the term of the Lease, and any extension,
an unconditional irrevocable standby letter of credit (the “Letter of Credit”),
naming Landlord as beneficiary, in the amount of $300,000. The Letter of Credit
shall be issued by a Letter of Credit Bank (defined below) and shall be
substantially in the form of Exhibit A attached hereto. The Letter of Credit
shall be transferable to Landlord’s designee without charge, upon receipt of the
original of the Letter of Credit, and a completed instructions form on the
issuing bank’s standard form. If Landlord transfers its interest in the
Premises, Landlord may assign the Letter of Credit to the transferee and,
following the assignment, Landlord shall have no further liability with respect
to the Letter of Credit. A “Letter of Credit Bank” is a bank that accepts
deposits, maintains accounts and has an office in Vacaville and/or San
Francisco, California that will negotiate the Letter of Credit, and the deposits
of which are insured by the Federal Deposit Insurance Corporation. If Tenant has
not delivered to Landlord at least forty-five (45) days before expiration of the
original Letter of Credit (or any renewal Letter of Credit) a renewal or
extension thereof, then Landlord shall have the right to draw down such original
Letter of Credit (or any renewal thereof) and retain the proceeds thereof as a
deposit pursuant to Paragraph 6 of the Lease. If Landlord draws on the Letter of
Credit, Tenant shall on demand restore the Letter of Credit to its original
amount or deposit cash with Landlord in the amount demanded.

 

In the event that Tenant has not delivered the Letter of Credit to Landlord on
or before the Letter of Credit Deadline Date, this Amendment shall immediately
terminate and cease to be of any further force or effect and the Expiration Date
of the Lease shall be February 29, 2004, as provided in the Tenth Amendment.”

 

6. Ratification. The Lease, as amended by this Amendment, is hereby ratified and
confirmed in all respects and remains in full force and effect. This Amendment
shall be effective as of the date hereof upon execution and delivery by both
Landlord and Tenant. Except for those provisions of the Lease which are
expressly amended hereby, the Lease remains unmodified and unchanged.

 

7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.

 

IN WITNESS WHEREOF, Tenant and Landlord have executed this Amendment as of the
date first above written.

 

“LANDLORD”       “TENANT”

WOODLAWN FOUNDATION,

a California nonprofit mutual benefit

corporation

     

LARGE SCALE BIOLOGY

CORPORATION,

a Delaware corporation

By:    /s/ John R. Hermann, Jr.

--------------------------------------------------------------------------------

     

By:    /s/ Michael D. Centron

--------------------------------------------------------------------------------

Name: John R. Hermann, Jr.

     

Name: Michael D. Centron

Title:   Chairman

               

Title: Vice President Finance &

Administration & Treasurer

       

By:     /s/ John S. Rakitan

--------------------------------------------------------------------------------

       

Name: John S. Rakitan

       

Title: Senior Vice President, General

Counsel & Secretary

 

2



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF IRREVOCABLE LETTER OF CREDIT

 

(Name and Address of Issuing Bank)

 

                  , 200    

 

TO: Woodlawn Foundation (“Landlord”)

901 Sneath Lane, Suite 115

San Bruno, CA 94066-2415

 

Re: Irrevocable Standby Letter Of Credit No.            

 

Ladies and Gentlemen:

 

At the request and for the account of LARGE SCALE BIOLOGY CORPORATION, a
Delaware corporation (“Tenant”), we hereby authorize you to draw on ourselves
the sum of Three Hundred Thousand U.S. Dollars (U.S.$300,000), available by
presentation of (1) your draft at sight, and (2) a certificate purportedly
signed and dated by your authorized representative stating that either:

 

1. “Our draft represents an amount due to Landlord from Tenant under that
certain Standard Industrial/Commercial Multi-Tenant Lease-Net, dated October 15,
1987, as amended, between Woodlawn Foundation and Large Scale Biology
Corporation (the “Lease”)”, or

 

2. “Not less than forty-five (45) days prior to the date it is due to expire,
Large Scale Biology Corporation has failed to cause this Letter of Credit to be
renewed or replaced for a minimum extension of at least one year.”

 

Your draft drawn under this Letter of Credit must be presented at our office at
                     California, not later than 3:00 p.m.,                     ,
20    . This Letter of Credit shall be renewable for successive periods of not
less than one year each at our sole option. In the event this Letter of Credit
is so renewed, we shall so advise you by written notice specifying the
applicable date by which presentation must be made. Such written notice shall be
sent to you, addressed as above unless you advise us in writing of a different
address for notices, not less than 60 days prior to the date this Letter of
Credit would otherwise expire.

 

Partial draws are allowed. This Letter of Credit must accompany your draft and
certificate presented to us for payment. We undertake that drafts drawn in
compliance with the terms of this Letter of Credit will be duly honored by us.
This Letter of Credit may be transferred more than once. This Letter of Credit
shall be transferable to Landlord’s designee without charge upon receipt of the
original of the Letter of Credit and a completed instructions form on the
issuing bank’s standard form. Except as otherwise expressly stated herein this
Letter of Credit is subject to the Uniform Customs & Practices for Documentary
Credits (1993 Revision) International Chamber of Commerce Publication No. 500.

 

(ISSUING BANK)

By

 

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

 

3